Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Mattioli on 12 March 2021.

The application has been amended as follows: 

Claim 1, 6th paragraph: 
"a control unit driving switches of the output inverter to control power conversion by the output inverter;"

Claims 10-12: (Canceled)

Reasons for Allowance
Claims 1-2, 4-9, 13-15, as filed 9 March 2021 and further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record for the reasons previously indicated regarding previous claim 3, because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a power conversion device having input inverter, transformer, rectifier, output inverter, control unit, wireless power reception unit, wireless power transmission unit, and power supply unit arranged and operated as recited, wherein the wireless power transmission unit comprises a power transmission coil supplying power, and a power transmission resonance coil transmitting power by magnetic resonance generated with the power transmission coil, the wireless power reception unit comprises a power reception resonant coil magnetically resonating with the power transmission resonance coil, and a plurality of power reception coils receiving power by magnetic resonance generated with the power reception resonance coil, and the power transmission and reception resonance coils are arranged opposite each other. As previously discussed, Yamada in view of Kusaka teaches a power conversion device having the recited converter circuitry as well as wireless power transmission and reception units for powering the switch drivers/controller of the output inverter. The prior art of record however does not sufficiently teach or suggest the specific construction of the transmission and reception unit to have supply coil paired with transmitting resonance coil, and receiving resonance coil paired with plurality of power reception coils as understood in light of Applicant's Specification/Drawings. Claim 1, in light of Applicant's Specification and Drawings, therefore overcomes the cited prior art of record.
 Claims 2, 4-9 are allowed for being dependent on claim 1.
Claim 13 recites a power conversion method comprising operating essentially the same components in the same manner as recited in claim 1, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 14-15 are allowed for being dependent on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836